Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 12, 2017

The Court of Appeals hereby passes the following order:


A17E0043. THE CONSOLIDATED GOVERNMENT OF COLUMBUS, GEORGIA,
REVENUE DIVISION, OCCUPATIONAL TAX SECTION, et al. v. P&J
BEVERAGE CORPORATION d/b/a FORREST ROAD PACKAGE STORE.

      P&J Beverage Corporation filed this action in the Superior Court of Muscogee
County against the Consolidated Government of Columbus, Revenue Division,
Occupational Tax Section, and Angelica Alexander (collectively, “Columbus”) and
against The Bottle Shop, challenging Columbus’s issuance of an off-premises alcohol
license to The Bottle Shop. The trial court determined that the license was improperly
issued because The Bottle Shop is located within 600 feet of The Growing Room, a
day care center, and determined that the Growing Room is a “school” within the terms
of a state statute and a local ordinance prohibiting the sale of liquor within 600 feet
(200 yards) of a school. In an order entered March 23, 2017, the trial court granted
P&J Beverage Corporation’s motion for summary judgment, enjoined The Bottle
Shop from operating under the license, and ordered Alexander to institute the steps
reasonably necessary to show on the public record of Columbus that the license was
invalid and to prohibit anyone from operating under the license. The Bottle Shop and
Columbus requested a stay pending appeal, which the trial court denied. See OCGA
§§ 9-11-62 (a) (a notice of appeal from an interlocutory or final judgment in an action
for an injunction shall not act as supersedeas); (c) (“When an appeal is taken from an
interlocutory or final judgment granting, dissolving, or denying an injunction, the
court in its discretion may suspend, modify, restore, or grant an injunction during the
pendency of the appeal upon such terms as to bond or otherwise as it considers proper
for the security of the rights of the adverse party.”).
       The Bottle Shop and Columbus filed notices of appeal from the March 23,
2017 order. The appeals have not yet been docketed in this Court. The appellants also
filed these emergency motions in this Court for supersedeas pending appeal. See 9-
11-62 (e) (“The provisions in [OCGA § 9-11-62] do not limit any power of an
appellate court or of a judge or justice thereof to stay proceedings during the
pendency of an appeal or to suspend, modify, restore, or grant an injunction during
the pendency of an appeal or to make any order appropriate to preserve that status quo
or the effectiveness of the judgment subsequently to be entered.”). The Bottle Shop
contends that it will sustain severe financial harm if it is compelled to cease
operations during the pendency of the appeal. Columbus contends that the trial
court’s legal determination that a daycare center is a school within the terms of the
applicable liquor licensing statutes and ordinances is incorrect and that, until the trial
court’s March 23, 2017 order is reversed on appeal, Columbus will be required to
apply the trial court’s definition of “school” in considering future license
applications.
       The appellants having shown grounds for preserving the status quo pending
appeal, this Court in the exercise of its inherent power hereby grants supersedeas .
OCGA §§ 5-6-46 (d); 9-11-62 (e); Court of Appeals Rule 40 (b). Accordingly, the
emergency motions are hereby GRANTED and the injunctive relief granted by the
trial court is suspended pending disposition of the related appeals. See Virginia
Highland Civic Assn., Inc. v. Pace Properties, Inc., 272 Ga. 723, 724 (535 SE2d 230)
(2000) (Any invocation of the right to a supersedeas bond pending appeal must be
raised in the trial court.).
                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office,
                                         Atlanta,____________________
                                                   04/12/2017
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.